  Case: 1:20-mj-09043-WHB Doc #: 1-1 Filed: 02/20/20 1 of 3. PageID #: 2
                                                1:20 MJ 9043
STATE OF OHIO          )
                       ) SS:
COUNTY OF CUYAHOGA )


UNITED STATES POSTAL INSPECTION SERVICE



I, ALBERT CRANOR, DO HEREBY DEPOSE AND SAY:



1. I am a United States Postal Inspector and have been so employed since
   April of 2005, presently assigned at Cleveland, Ohio to investigate Prohibited
   Mailing offenses. I have received training in the detection and investigation
   of prohibited mailing offenses. I have worked U.S. Postal Service related
   investigations for approximately 14.5 years, during which time I have been
   the case agent for investigations leading to prosecution in U. S. District
   Court, as well as state courts.

2. Your Affiant knows based on training and experience that U.S. Mail is often
   used by narcotic traffickers to transport controlled substances. Your Affiant
   knows based on training and experience that U.S. Postal Service Priority
   Mail is commonly used to transport controlled substances because narcotic
   traffickers can track the parcels, control dispatch times and locations, and
   have a guarantee of delivery in two to three days.

3. On February 19, 2020, while conducting electronic USPS parcel profiling in
   Cleveland, Ohio, your Affiant identified U. S. Postal Service Priority Mail
   parcel bearing tracking no. 9505 5162 0373 0049 4272 40 addressed to
   Dewy I., 33459 Shelly Ct., Avon Lake, OH 44012 bearing a return address of
   Tony P., 4525 Hazelnut Ave., Seal Beach, CA 90740 as a suspected drug
   parcel based on several factors including but not limited to origin, method of
   mailing, and size.

4. U. S. Postal Service Priority Mail parcel bearing tracking no. 9505 5162 0373
   0049 4272 40 addressed to Dewy I., 33459 Shelly Ct., Avon Lake, OH 44012
   bearing a return address of Tony P., 4525 Hazelnut Ave., Seal Beach, CA
   90740. This parcel is further described as a 8.5 x 5.5 x 1.75 white Priority
   Mail Small Flat Rate Box, weighing approximately 15 pound 1 ounce. The
   subject Priority Mail package was mailed on February 18, 2020, from
   Huntington Beach, CA 92648.

5. The subject parcel did not require a signature for delivery. Signature waivers
   are commonly used on drug parcels so the intended recipients do not have
   to have contact with the delivery employee and/or law enforcement should
   the parcel be seized.

6. Your Affiant made inquiries with Clear, an electronic database that has
   proven reliable in previous investigations in determining the legitimacy of
   name, address, and phone number information, and was not able to
   associate Dewy I., with the address, 33459 Shelly Ct., Avon Lake, OH 44012.
  Case: 1:20-mj-09043-WHB Doc #: 1-1 Filed: 02/20/20 2 of 3. PageID #: 3
                                        2
   There was also no record of a Tony        P. at 4525 Hazelnut Ave., Seal
   Beach, CA 90740 in Clear.

7. On February 20, 2020, the subject parcel was subjected to “Ciga”, a narcotic
   detection canine handled by Detective Mike Twombly of the Cuyahoga
   County Sheriff’s Department, at the Postal Inspection Service Cleveland Field
   Office. Ciga gave a positive alert on the subject parcel. According to
   Detective Twombly, this positive alert meant Ciga detected the odor of an
   illegal drug emanating from the parcels.

8. Detective Twombly has been State Certified as a Narcotics Canine handler
   and he and narcotics canine Ciga have worked together since 2013.
   Detective Twombly and canine Ciga were both certified on November 19,
   2019 by the Ohio Peace Officers Training Academy (OPOTA) and on
   December 10, 2019 with the North American Police Work Dog Association
   (NAPWDA). Detective Twombly and canine Ciga have both completed 80
   hours of a state-certified training program at Shallow Creek Kennels in
   Sharpsville, Pennsylvania under Certified Trainer John Brannon of the
   NAAPWDA, a nationally organized police work dog association that provides
   training for dogs and handlers. During this time, Ciga was trained and
   certified to alert to the presence of the odors from marijuana, cocaine, heroin,
   MDEA (methlyenedioxyethlamphamine), methamphetamine (“crystal meth”),
   and/or their derivatives. Detective Twombly has been trained how to handle a
   detector K-9 and read his alerts. According to Detective Twombly, Ciga is a
   reliable K-9 assist unit.

9. Your Affiant knows based on his training and experience that individuals who
   regularly handle controlled substances often leave the scent of controlled
   substances, which narcotic canines are trained to indicate alert, on the box,
   contents of the box, and/or other packaging material they handle.

10. Your Affiant knows based on his training and experience that California is a
    common origination area for controlled substances sent through the U.S. Mail
    with the Northern Ohio area being a common destination point for controlled
    substances sent through the U.S. Mail.
  Case: 1:20-mj-09043-WHB Doc #: 1-1 Filed: 02/20/20 3 of 3. PageID #: 4
                                         3

11. Based on the information contained herein, your Affiant maintains there is
    probable cause to believe that U. S. Postal Service Priority Mail parcel
    bearing tracking no. 9505 5162 0373 0049 4272 40 addressed to Dewy I.,
    33459 Shelly Ct., Avon Lake, OH 44012 bearing a return address of Tony P.,
    4525 Hazelnut Ave., Seal Beach, CA 90740 contains controlled substances,
    and/or proceeds which are evidence thereof, and/or contraband, in violation
    of Title 21, United States Code, Section 841(a)(1).




                    _____________________________________
                      ALBERT J. CRANOR
                      POSTAL INSPECTOR


On February 20, 2020, this affidavit was sworn to by the affiant, who did no more
than attest to its contents pursuant to Crim. R. 4.1 (b)(2)(A), by telephone after a
document was transmitted by email, per Crim R. 4.1



___________________________________
__________________
                __
                 _______
                       ___
                         _____
WILLIAM H. BAUGHMAN
                 M N JR.
           BAUGHMA   JR
                      R.
U. S. MAGISTRATE JUDGE
